UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4107


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANASTACIO CARRENO-ESPINOZA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00175-TDS-1)


Submitted:   August 29, 2014                 Decided:   September 8, 2014


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,  North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
T. Nick Matkins, Special Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anastacio Carreno-Espinoza appeals from his 65-month

sentence imposed pursuant to his guilty plea to possession of

firearms by an illegal alien.                          On appeal, he challenges the

district court imposition of a four-level enhancement under U.S.

Sentencing           Guidelines         Manual         § 2K2.1(b)(6)(B)          (2012)      for

possession of the firearms in connection with another felony

offense,        and    asserts       that        his     sentence       was    substantively

unreasonable.          We affirm.

            In reviewing the district court’s application of the

Sentencing Guidelines, we review its legal conclusions de novo

and its factual findings for clear error.                                United States v.

Strieper, 666 F.3d 288, 292 (4th Cir. 2012).                                  An enhancement

under U.S. Sentencing Guidelines Manual § 2K2.1(b)(6)(B) (2012)

is   appropriate            when    a    firearm            possessed    by     a   defendant

“facilitated,          or   had    the    potential           of   facilitating,      another

felony offense.”             USSG § 2K2.1 cmt. n.14(A).                       The purpose of

Section 2K2.1(b)(6) is “to punish more severely a defendant who

commits     a     separate         felony        offense       that     is    rendered     more

dangerous       by    the    presence       of    a    firearm.”         United     States    v.

Jenkins, 566 F.3d 160, 164 (4th Cir. 2009) (internal quotation

marks omitted).

            The        requirement        that        the    firearm    be     possessed     “in

connection with” another felony “is satisfied if the firearm had

                                                  2
some    purpose        or    effect       with    respect       to    the     other       offense,

including     if       the    firearm       was       present    for       protection        or    to

embolden the actor.”                 United States v. McKenzie-Gude, 671 F.3d
452, 464 (4th Cir. 2011) (internal quotation marks omitted).

However, “the requirement is not satisfied if the firearm was

present due to mere accident or coincidence.”                              Jenkins, 566 F.3d

at    163   (internal         quotation         marks    omitted).            The      Guidelines

commentary specifically provides that a defendant possesses a

firearm in connection with another felony “in the case of a drug

trafficking        offense         in    which    a     firearm       is    found      in    close

proximity     to        drugs,          drug-manufacturing           materials,         or        drug

paraphernalia . . . because the presence of the firearm has the

potential         of        facilitating          [the      drug-trafficking]                felony

offense.”     USSG § 2K2.1 cmt. n.14(B).

             We     find       that       the    district       court      did    not       err    in

concluding        that       the    enhancement         should       apply.         The      record

establishes that two of the firearms were located in the home,

were loaded, and were easily accessible.                             In addition, based on

Carreno-Espinoza’s                 conflicting          explanations,            the        hearsay

statements of informants, and the items recovered in the search,

the     Government          presented       sufficient          evidence      that        Carreno-

Espinoza was engaged in drug dealing, including the sale of a

large    amount        of    cocaine      only    the    day     before      from      his    home.

Moreover, the photographs and currency found in the home, and

                                                  3
the    surrounding         circumstances,        showed       that     Carreno-Espinoza

flaunted illegally possessed firearms and proceeds from his drug

trafficking, further connecting the firearms to the drugs.                                The

district court correctly noted that firearms have the tendency

to facilitate drug sales by offering protection and emboldening

drug    sales.       See     USSG    § 2K2.1     cmt.       n.14(B).     Based      on     the

foregoing, the district court properly found sufficient evidence

of drug dealing and a sufficient nexus between the firearms and

Carreno-Espinoza’s drug activities, and there was no error in

application of the enhancement.

              We     review     sentences        for    reasonableness          “under      a

deferential        abuse-of-discretion           standard.”            Gall    v.    United

States, 552 U.S. 38, 41 (2007).                  When reviewing for substantive

reasonableness,        the    district       court     “tak[es]      into     account      the

totality of the circumstances.”                  Id. at 51.       If the sentence is

within or below the properly calculated Guidelines range, we

apply a presumption on appeal that the sentence is substantively

reasonable.        United States v. Yooho Weon, 722 F.3d 583, 590 (4th

Cir.    2013).        Such     a     presumption       is    rebutted       only    if    the

defendant shows “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                  United States v. Montes-Pineda,

445 F.3d 375,    379     (4th    Cir.   2006)      (internal      quotation         marks

omitted).      Because there is a range of permissible outcomes for

any given case, an appellate court must resist the temptation to

                                             4
“pick    and    choose”     among      possible     sentences    and    rather   must

“defer to the district court's judgment so long as it falls

within the realm of these rationally available choices.”                        United

States v. McComb, 519 F.3d 1049, 1053 (10th Cir. 2007); see also

United   States      v.    Carter,     538 F.3d 784,   790   (7th    Cir.    2008)

(noting substantive reasonableness “contemplates a range, not a

point”).

               On   appeal,   Carreno-Espinoza        argues     that   his   within-

Guidelines sentence is substantively unreasonable in light of

his limited criminal history, family support, and the fact that

he will be deported.              However, the district court considered

these mitigating factors at sentencing along with the serious

nature of the offense, Carreno-Espinoza’s relevant conduct, the

need for deterrence, and the need to promote respect for the

law.       Carreno-Espinoza’s           argument      is   essentially        just   a

disagreement with the district court’s weighing of the statutory

factors; he has not shown why the district court’s conclusions

were unreasonable.          Because Carreno-Espinoza has failed to rebut

the presumption of reasonableness, we conclude that his sentence

is substantively reasonable.

               Accordingly,       we   affirm     Carreno-Espinoza’s      sentence.

We   dispense       with   oral    argument      because   the   facts    and    legal




                                             5
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   6